Judge NuNN
— Dissenting.
It seems to me the court in its opinion has applied law not applicable to the facts of this case. The quotations' from Thompson and Shearman & Redfield on Negligence, and their quotations from Chief Baron Pollock, are general principles of law, ordinarily applicable, in ordinary cases, to the owners of property, and théir liability to persons injured thereon. But there is another principal of law, which is just and humane, that will not -permit an owner of real estate, with impunity, to place- a death trap, i. e. a vat of scalding water, thereon, and have it exposed at a place where he knows, or has reason to anticipate, that others will likely suffer death or great bodily harm by reason thereof. The contrary of this proposition would be monstrous. Is it possible that in *379Kentucky, wlien one neighbor or person steps a few feet or inches from the highway, upon the land of another, and thereby becomes teclmically a trespasser, he is without the pale of the law, and all protection, or redress for injuries'? This is certainly not the law in. all cases, and under all circumstances. Mr. Thompson, a.s quoted in the opinion, only says this is'the general rule, clearly indicating that under certain circumstances the owner would be responsible for injuries to trespassers. It is evident that Mr. Thompson did not submit to the rigid and harsh rule as taken from Chief Baron Pollock, for in his book on Negligence (section 950) he uses the following language: “On the one hand, the sound view seems to be that the owner or occupier of real property may become liable, on the footing of negligence, to persons who are injured in their persons or their property, through the needless, wanton, or grossly negligent act of exposing other dangerous things upon Ms premises or upon the highway adjacent thereto, attracting children or animals, or endangering the safety o£ the unwary. * * * The general rule remains that a trespasser or mere licensee, who is injured by a dangerous machine or contrivance on the land of another, cannot recover damages, unless the machine or contrivance is such as an owner may not lawfully erect, or unless the injury was inflicted willfully, wantonly, or through the gross negligence of the owner or occupant of the premises.” In 2 Shearman & Redfield on Negligence, section 705, the following appears: “A mere passive acquiescence bn the part of the owner or occupant, in the use of real property by others, does not involve him in- any liability to them for its unfitness for such use. They *380take all risks upon themselves, and have no right to complain of any defect in the premises, even -though caused by the direct act of the owner (e. g., pit sunk in the land), unless the act is malicious, or is committed with notice of the fact that strangers are likely to approach, and without any effort to warn them of the danger, under circumstances which justify a belief that the owner was indifferent to the injuries which might happen to them.”
In the case of Newark Electric Light & Power Company v. Garden, 78 Fed. 74, 23 C. C. A. 649, 37 L. R. A. 725, the court said, in speaking of the liability of the owner of the property to a technical trespasser: “In such a case as this one, its special facts are for consideration, and upon them, and hot solely with reference to the ownership or occupancy of the locus in quo, the question of duty must be determined. ‘It is true that, where no duty is owed, no liability arises. *' * * But it has been often said duties arise out of circumstances.. Hence, where the owner has reason to apprehend danger, owing to the peculiar situation of his property, and its openness to accident, the rule will vary.’ Hydraulic Works Co. v. Orr, 83 Pa. 332. It makes no difference, where the circumstances give rise to duty, that. the plaintiff was ‘technically a trespasser.’ Schilling v. Abernethy, 112 Pa. 437, 3 Atl. 792, 56 Am. Rep. 320. The true question is: Was he ‘a trespasser there, in a sense that would excuse the defendant for the acts of negligence, * * * whether the owner or occupant of. the premises is liable under any circumstances, and, if so, under what circumstances., for injuries received by a person while on such premises-, and by reason of their dangerous condition? In Union P. *381R. Co. v. McDonald, 152 U. S. 262, 14 Sup. Ct. 619, 38 L. Ed. 434, tlxe question was thus stated, and, answering it, the Supreme Court held that, under the circumstances' of that case, the person injured could not be regarded ‘as a mere, trespasser, for whose safety and protection, while on the premises in question, against the unseen dangers referred to, the railroad company was under no duty or obligation whatever to make provision.’ The fact that, in these cases, the court gave due weight to the circumstances that, in each of them, the person injured was a child, would not justify us in restricting the application of the principle upon which they were decided to cases which present the same peculiarity. The doctrine of all of them is that duty or care may, by reason of the circumstances, be due by the owner of property to one who is technically a trespasser upon it; and the youth of those most likely to suffer from a failure to discharge such duty is simply one of the circumstances which, when present, is to be considered with the rest. ’ ’
See volume 21, Amer. & Eng. Ency. of Law, page 471: “It seems very clear that the doctrine of duty to the particular person injured^ on which so many cases lay stress, is, in fact, only an application of the general rule of natural and proximate causes hereinafter considered. That is to say, the duty, the breach of which is negligence, is to refrain from doing that which will likely cause injury to others, or to do that which, under the circumstances, reasonable prudence requires. An act or ommission from which injurious consequences could hot, in a sense have been foreseen, is not negligence. If therefore, for example, a party invites others-on his premises, he will be held to *382contemplate tilieir presence there, and to know that dangerous conditions or appliances will likely produce injuries. A duty arises, accordingly that the premises shall he reasonably safe for the purposes intended. Where the use of premises is not contemplated, as in tire case of trespassers, the proprietor is not, as a rule, negligent in failing to maintain the premises in a safe condition, for the simple reason that injury to others is not reasonable to anticipate. That this is the controlling principle is further evidenced by numerous cases wherein an owner of premises has been held liable to trespassers, where either their presence thereupon was known or should have been anticipated. It seems misleading in the extreme to state that no duty is owing to trespassers, or licensees, or persons not on the premises by invita^ tion, express or implied. No duty is owing only where .injuries should not reasonably have been apprehended. The cases, however, for the most part, discuss the question with reference to the duty owing to persons in particular situations with reference to the property or premises on which the injuries occurred, rather than their situation with reference to the likelihood of injuries within the range of contemplation of the party sought tó be charged with liability therefor.
See, also, next page (472) which is as follows: “A number of cases lay down the rule 'that an owner of premises owes no duty with reference to the safety or immunity from injuries of trespassers ' thereon. Other authorities declare that the liability of a proprietor in such circumstances is'only that he shall not be grossly negligent, and shall abstain from the infliction of injuries by active misconduct or wanton *383ness, or intent and purpose to harm. Bnt the preferable view is believed to be that a party’s liability to trespassers depends on the former’s contemplation of the likelihood of thpir presence on the premise®, and the probability of injuries from contact with conditions existing thereon. While, as a rule, a party will not be deemed to anticipate the commission of a willful wrong, yet where, under the circumstances, a technical trespass may reasonably be anticipated, the owner of premises will be liable for a failure to take reasonable precaution to prevent injuries to the trespassers.”
See, also, Railway Co. v. Fitzsimmons, 31 Am. Rep. 208; Schilling v. Abernethy (Pa.) 3 Atl. 792, 56 Am. Rep., 322; Cauley v. Railroad Co., 40 Am. Rep., 667; Insurance Co. v. Groom, 27, Am. Rep. 689; and Plummer v. Dill (Mass.) 31 N. E. 128, 32 Am. St. Rep. 463. These authorities all recognize the general rule as stated in the opinion, but also announce the rule to be that, when the owner of land makes an excavation or other dangerous thing thereon, at a place where persons are likely to he injured by reason thereof, and the owner has reason to anticipate such injuries, and fails' to- provide reasonable means to protect them from injury, he is responsible, although the injured persons are technical trespassers. This rule was also approved by this court in the case of Reeves v. French, 45 S. W. 771, 46 S. W. 217, 20 Ky. Law Rep. 220. Reeves sued French for damages for injuries received by reason of his falling into a chute or cellar, under French’s house. Reeves claimed he fell in from the sidewalk. French contended that Reeves left the street voluntarily, and walked across a vacant lot until he arrived a.t the cellar, which was *38410 or 12 feet from the street, when- he carelessly and negligently fell into it. The court in that case referred to Thompson on Negligence, and Reeves being a trespasser and voluntarily leaving the sidewalk, and falling into the cellar 12 feet from the street, and denied his right to recover; hut the court in arriving at this conclusion used the following significant language, which is peculiarly applicable to the case at bar: ‘ ‘ There was no proof in the record which tended to show that there was any travel along French’s house adjoining the vacant lot, or that French had the slightest reason to believe that any one in passing over the vacant lot would fall into the chute on that side of the house.”
The proof in this case shows that this vat was 12 feet long, 3 feet wide, and 6 feet deep, and was filled at all times with boiling or scalding water, which was level with the surrounding ground, and one end of the vat was less than 4 feet from the sidewalk. It was not inclosed in any way, nor was there anything to give warning of its presence to persons approaching it. It was situated near the center of a city containing 25,000 or 30,000 inhabitants-, much travel near it, and in a place which would attract persons, to enter after dark, for the purpose stated in the opinion. The proof shows that appellant had no knowledge of the vat, and that appellee’s manager had been warned of the danger to persons in leaving it uninclosed and exposed; and also appellant offered to prove that another person, previous to appellant’s injury, had fallen into the vat, and received injuries in the same way. The court refused to allow this proof, but it was competent. In view of this evidence, the case should have been submitted to the jury, on *385the issues made, and an instruction given to the effect that, if the jury believed from the evidence that this vat of scalding water was so near the street or sidewalk and at a place where persons would likely be injured by falling into it, and if they further believed that the defendant knew, or had reasonable grounds to anticipate, that persons would approach and fall into it, and defendant failed to use or exercise ordinary care to inclose or cover it, and protect persons from injury by falling into it, then the jury should find for plaintiff.
For these reasons, I dissent from the opinion of the court.